So So NN A FS WD NY &

Bo NO WD NY NY ND HN WN HN HR = HH a ee He ee ee Ee
So NH A BP WY NY | OF OO fF aT HR A BB WO HPO KH CO

 

 

Case 2:16-cr-00300-RSL Document 338-1 Filed 06/12/19 Page 1 of 1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

AUBREY TAYLOR, a/k/a “Uno,”

Defendant.

NO. CR16-300 RSL

+PROPOSEDLORDER TO SEAL

 

 

Having read the Government’s Motion to Seal and due to the sensitive information

contained therein, it is hereby ORDERED that the Government’s Motion to Redact

Transcripts, shall remain sealed.

DATED this (S * day o

3 ol X

(fe)

Presented by:

s/ Catherine L. Crisham
CATHERINE L. CRISHAM
Assistant United States Attorney

U.S. v. Taylor, CR16-300 RSL - 1
Order to Seal

MWS Caruke

ROBERT S. LASNIK
United States District Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
